DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 28 May 2021was filed on the mailing date of this present application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b), as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: 
obtaining a distance, which is between the power transmission unit and the at least one power receiving unit; determining the input voltage signal based on the distance and a number of the at least one power receiving unit; and retrieving the specific duty ratio and the specific resonant frequency sequentially which are corresponding to the minimum value. It is not clear how these values (distance, input voltage signal, specific resonant frequency and specific duty cycle of the control voltage) are obtained and if these values (distance, input voltage signal, specific resonant frequency and specific duty cycle of the control voltage) are known values, measured values and/or calculated values.
Regarding Claims 2-10, they depend from Claim 1 and are also rejected for the reason stated above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Byun et al. US 2018/0301939, in view of Phillips US 6,240,318
Regarding Claim 1, Byun teaches a control method of a minimum power input, applicable to a wireless power transfer system including a power transmission unit (100, figs. 1a-3b) and at least one power receiving unit (150, figs. 1a-3b), wherein the power transmission unit is electrically connected with a control voltage signal (control signal 163 via control device 120, refer to [0065]) and an input voltage signal (power 161, figs. 1A and 1B and refer to [0061]-[0062]) and accordingly generates the minimum power input, and wherein the power transmission unit transmits the minimum power input wirelessly to the at least one power receiving unit for receiving, the control method comprising:
obtaining a distance, which is between the power transmission unit and the at least one power receiving unit; determining the input voltage signal based on the distance and a number of the at least one power receiving unit (The wireless power transmitter 100 may determine the magnitude of power needing to be transmitted, corresponding to an operation performing command by calculation, but not by the lookup table, and may store an equation defined together with coefficients experimentally determined for the relationship among a diversity of variables, such as the magnitude of power transmitted from the wireless power transmitter 100, the magnitude of power received by the electronic device 150, the distance between the wireless power transmitter 100 and the electronic device 150, refer to [0084]). Byun is however silent regarding computing a power input curve based on the input voltage signal and determining a minimum value of the power input curve, wherein the minimum value correlates with a specific resonant frequency and a specific duty ratio of the control voltage signal; retrieving the specific duty ratio and the specific resonant frequency sequentially which are corresponding to the minimum value.
Phillips teaches computing a power input curve based on the input voltage signal and determining a minimum value of the power input curve (FIG. 9 is a graph of output power versus duty cycle, refer to col. 9, lines 17-18), wherein the minimum value correlates with a specific resonant frequency and a specific duty ratio of the control voltage signal; retrieving the specific duty ratio and the specific resonant frequency sequentially which are corresponding to the minimum value (Examiner is interpreting the specific resonant frequency and specific duty ratio are known or predetermined values).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the method as taught by Phillips with the control method of Byun in order to obtain additional data to perform power calculations.
The combination of Byun and Phillips are silent regarding inputting the control voltage signal having the specific duty ratio and the specific resonant frequency into the power transmission unit, such that the power transmission unit accordingly generates the minimum power input which is received sufficiently by the at least one power receiving unit. It would have been obvious to one having ordinary skill in the art at the time of the invention was made to use the data obtained from the measurements conducted by Byun with the calculations performed by Phillips, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding Claim 2, the combination of Byun and Phillips teaches all of the limitations of Claim 1 and further teaches wherein the wireless power transfer system includes a plurality of the at least one power receiving unit, and the minimum power input is transmitted wirelessly to the plurality of the at least one power receiving unit for being received and used sufficiently by the plurality of the at least one power receiving unit.  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to use the data obtained from the measurements conducted by Byun with the calculations performed by Phillips, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding Claim 8, the combination of Byun and Phillips teaches all of the limitations of Claim 1 and further teaches providing a plurality of transmission power (the wireless power transmitter 100 may include, e.g., a power source, a DC-AC converting circuit, an amplifying circuit, a distributing circuit, a phase shifter, a power transmission antenna array including a plurality of patch antennas, refer to [0062] of Byun) successively to the at least one power receiving unit for receiving; and finding out a minimum of the plurality of transmission power which is sufficient for the at least one power receiving unit to receive and considering the minimum as the minimum value.  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to use the data obtained from the measurements conducted by Byun with the calculations performed by Phillips, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Allowable Subject Matter
Claims 3-7 and 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 3, the prior arts of record, taken alone or in combination, do not teach or fairly suggest a control method of the minimum power input wherein the power transmission unit comprises a gate driving circuit, a pair of tuning resistor, a charge pump reservoir, a switching component and an amplifier circuit, the gate driving circuit receives the control voltage signal, the pair of tuning resistor is connected between the gate driving circuit and the charge pump reservoir, the switching component is connected with the charge pump reservoir and the amplifier circuit, and wherein when the gate driving circuit receives the control voltage signal having the specific duty ratio and the specific resonant frequency, and the amplifier circuit receives the input voltage signal, the minimum power input is accordingly generated at an output terminal of the amplifier circuit through turning on and turning off of the switching component.
Regarding Claims 4-7 and 9-10, they depend from Claim 3 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K BAXTER whose telephone number is (571)270-0258. The examiner can normally be reached 8:30-7:00 PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford N Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN K BAXTER/Examiner, Art Unit 2836                                                                                                                                                                                                        28 September 2022

/DANIEL KESSIE/Primary Examiner, Art Unit 2836